Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections Withdrawal
Applicant’s amendment of Claim 16 is acknowledged. Thus, the claim rejection under 112(b) is withdrawn. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamer (U.S. Patent Pub. No. 2015/0108917).
	Regarding Claim 1
	FIG. 3b of Hamer discloses a multi-color light emitting pixel unit, comprising: a substrate (605); and a light emitting transistor formed on the substrate, the light emitting transistor including: a bottom conductive layer (620) formed on the substrate and a top 

	Regarding Claim 3
	FIG. 3 of Hamer discloses the electrical connector (vertical portion of 641-655) is attached to and contacts the lower light emitting layer (651). 

	Regarding Claim 4
	FIG. 3 of Hamer discloses the electrical connector (vertical portion of 641-655) is attached to and contacts side surfaces of the metal layer (horizontal 655) and the bottom conductive layer (620).

	Regarding Claim 5
	FIG. 3b of Hamer discloses the electrical connector is attached to and contacts a side surface of the light emitting transistor.


	FIG. 3b of Hamer discloses the lower light emitting layer is a first lower light emitting layer (651), and the light emitting transistor further includes: a second lower light emitting layer (631) formed between the first lower light emitting layer and the bottom conductive layer.
	
	Regarding Claim 7
	FIG. 3b of Hamer discloses the electrical connector electrically connects the first lower light emitting layer and the second lower light emitting layer.

	Regarding Claim 8
	FIG. 3 of Hamer discloses a first metal layer (horizontal 655); and a second metal layer (horizontal 641) formed between the first lower light emitting layer (651) and the second lower light emitting layer (631).

	Regarding Claim 9
	FIG. 3 of Hamer discloses the electrical connector (vertical portion of 641-655) is -37-13150.0010attached to and contacts side surfaces of the first metal layer (horizontal 655), the second metal layer (horizontal 641), the first lower light emitting layer (651), the second lower light emitting layer (631), and the bottom conductive layer (620).

	Regarding Claim 10


	Regarding Claim 11
	FIG. 3 of Hamer discloses the light emitting transistor is a blue light emitting transistor, and the upper light emitting layer is a blue light emitting layer [0053].

	Regarding Claim 17
	FIG. 3 of Hamer discloses a micro display panel comprising the multi-color light emitting pixel unit of claim 1.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Pub. No. 2005/0121662) of record, in view of Uchida (U.S. Patent Pub. No. 2005/0012465) of record.

	FIG. 3 of Park discloses a multi-color light emitting pixel unit, comprising: a substrate (36); and a light emitting transistor formed on the substrate, the light emitting transistor including: a bottom conductive layer (343) formed on the substrate and a top conductive layer (horizontal 321) formed over the bottom conductive layer; an upper light emitting layer (331) formed between the top conductive layer and the bottom conductive layer; a lower light emitting layer (332) formed between the upper light emitting layer and the bottom conductive layer; a metal layer (horizontal 341) formed between the upper light emitting layer and the lower light emitting layer, and electrically connected to a lower surface of the upper light emitting layer and an upper surface of the lower light emitting layer (via 322); and an electrical connector (vertical 341-342) electrically and directly connecting the metal layer and the bottom conductive layer. 
Park fails to disclose the electrical connector electrically and directly connecting the lower light emitting layer.
	FIG. 1 of Uchida discloses a similar multi-color light emitting pixel unit, comprising a metal layer (4) formed between the upper light emitting layer (7) and the lower light emitting layer (6), and electrically connected to a lower surface of the upper light emitting layer and an upper surface of the lower light emitting layer; and an electrical connector (vertical portion connecting 3 and 5) electrically and directly connecting the lower light emitting layer and the bottom conductive layer (3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Uchida, such that the lower light emitting layer is extended to directly connect the electrical 

	Regarding Claim 3
	FIG. 3 of Park discloses Claim 1, wherein the electrical connector is attached to and contacts side surfaces of the metal layer, and the bottom conductive layer. 
Park fails to disclose the electrical connector is attached to and contacts side surface of the lower light emitting layer.
	FIG. 1 of Uchida discloses a similar multi-color light emitting pixel unit, wherein the electrical connector (vertical portion connecting 3 and 5) is attached to and contacts side surface of the lower light emitting layer (6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Uchida. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of improving control of multi-color luminance (Para. 6 of Uchida).

	Regarding Claim 4
	FIG. 3 of Park discloses the electrical connector (vertical 341-342) is attached to and contacts side surfaces of the metal layer (horizontal 342) and the bottom conductive layer (343).

	Regarding Claim 5


	Regarding Claim 11
	FIG. 3 of Park discloses the light emitting transistor is a blue light emitting transistor, and the upper light emitting layer is a blue light emitting layer [0027].

	Regarding Claim 14
	FIG. 3 of Park discloses the light emitting transistor is a green light emitting transistor, and the upper light emitting layer is a green light emitting layer [0027].

	Regarding Claim 15
	FIG. 1 of Uchida discloses the lower-38-13150.0010 light emitting layer includes a red light emitting layer [0043].

	Regarding Claim 16
	FIG. 1 of Uchida discloses the electrical connector electrically connects the red light emitting layer to the bottom conductive layer.

	Regarding Claim 17
	FIG. 3 of Park discloses a micro display panel comprising the multi-color light emitting pixel unit of claim 1 [0003].

Claims 6-10, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Park and Uchida, in view of Toyoda (U.S. Patent Pub. No. 2015/0054815) of record.
	Regarding Claim 6
Park as modified by Uchida discloses Claim 1, wherein the lower light emitting layer is a first lower light emitting layer. 
Park as modified by Uchida fails to disclose “a second lower light emitting layer formed between the first lower light emitting layer and the bottom conductive layer”.
	FIG. 3 of Toyoda discloses a similar multi-color light emitting pixel unit, comprising a first lower light emitting layer (54g); and a second lower light emitting layer (54r) formed between the first lower light emitting layer and the bottom conductive layer (34). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Toyoda. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of forming white LED with adjustable color temperature (Para. 12 of Toyoda).
	
	Regarding Claim 7
	Modified Park discloses the electrical connector electrically connects the first lower light emitting layer and the second lower light emitting layer.

	Regarding Claim 8


	Regarding Claim 9
	Modified Park discloses the electrical connector is -37-13150.0010attached to and contacts side surfaces of the first metal layer, the second metal layer, the first lower light emitting layer, the second lower light emitting layer, and the bottom conductive layer.

	Regarding Claim 10
	FIG. 3 of Park discloses the electrical connector (vertical 341-342) is attached to and contacts side surfaces of the first metal layer (horizontal 341), the second metal layer (horizontal 342), and the bottom conductive layer (horizontal 343).

	Regarding Claim 12
	Park as modified by Uchida discloses Claim 11. 
Park as modified by Uchida fails to disclose “the lower light emitting layer is a red light emitting layer and the light emitting transistor further includes a green light emitting layer”.
	FIG. 3 of Toyoda discloses a similar multi-color light emitting pixel unit, wherein the lower light emitting layer is a red light emitting layer (54r) and the light emitting transistor further includes a green light emitting layer (54g). 

	
	Regarding Claim 13
	Modified Park discloses the electrical connector electrically connects both of the red light emitting layer and the green light emitting layer to the bottom conductive layer. 
	
Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892